EXHIBIT 10.1
 
MEMORANDUM OF UNDERSTANDING
 
(MOU)
 
By and Between:
 
CENTOR INC.
 
AND
 
ACHAA MINING COMPANY LIMITED


This Memorandum entered this 24nd day of April in the year 2013.
 
Centor Inc. ("Centor") a USA (Nevada) company whose principal place of business
is situate at 1801 Lee Road. Ste 265, Winter Park, FL 32789.
 
Achaa Mining Company Limited ("Achaa") a Ghanaian company whose address for
the purpose of this MOU shall be as follows; P.O. Box 14403. Accra North.
 
BACKGROUND
 
WHEREAS; Achaa owns or controls the Achaa Mining Company Limited
Reconnaissance license (the "License") in Ghana (see attachments); and
 
WHEREAS; Centor wants to evaluate the License for its economic mineral
potential. However, before embarking on a full-scale exploration program under
an opt on agreement (the "Agreement'') with Achaa, Centor first needs to execute
a due diligence and reconnaissance program on the License.
 
NOW THEREFORE, in mutual consideration IT IS HEREBY AGREED that the
following terms and condition shall form this Memorandum of Understanding.
 
 
1

--------------------------------------------------------------------------------

 


a)
Centor offers to pay Achaa an amount of US$10,000 within five days of signing
this MOU to hold an Option for purchasing the said Concession.

 
b)
The option period starts on the date this MOU is signed by Achaa, and has been
returned to Centor. The option period ends 6 months after signing this MOU
except under certain circumstances as detailed in paragraphs e and d.

 
c)
Within the option period, Centor shall execute a due diligence and
reconnaissance program. which consists of (1) a study of available data on the
License and (2) field work which Includes mapping, sampling, and an
investigation of present and previous exploration and mining operations on the
License.

 
d)
Within the option period, Achaa is to cooperate with Centor in all matters
regarding the evaluation of the License. This includes but is not limited to:





 
(1) Achaa submitting to Centor in a timely manner, originals or copies of any
documents (reports, maps, sample analysis data, etc.), which it has and/or which
it can obtain and which pertain to the License and

 
(2) Achaa being responsible that Centor has unhindered access to all areas
within the License for the purpose of its evaluation.
 
e)
Centor shall submit a signed Confidentiality Agreement with respect to
information regarding the License submitted by Achaa in whatever manner before
Achaa has returned the signed MOU.

 
f)
All expenses related to the evaluation of the License within the option period
are for the account of Centor.

 





g)
Centor aims to complete the due diligence and reconnaissance program within the
option period. However, if because of unanticipated reasons with the exclusion
of those mentioned in paragraph e) Centor needs more time, both parties agree
that an additional sum of US$2,000 be paid to Achaa and for that, the option
period shall be extended by one month.

 
h)
If Centor's work is delayed or hampered not because of or with reference to
paragraph f) but non-cooperation by Achaa, the option period shall be extended
by the time lost without any extra cost to Centor, or - in case of extreme
delays or work not being possible in significant areas of the License - Centor
has the option to cancel this MOU without any obligations to Achaa.

 
i)
Within the option period, Centor shall decide whether or not to propose an
Agreement to Achaa which must be mutually agreed by the parties.

 
j)
For a period, which consists of the option period and the time thereafter, until
the moment that Center and Achaa have signed an Agreement or the moment that one
of the parties has notified the other party that it will not sign an Agreement
(the "exclusivity period"), Achaa can only make an Agreement regarding the
License with Centor.

 
k)
If an Option Agreement is exercised by Centor, Achaa will be paid the sum of up
to US$800,000 (Eight Hundred Thousand Dollars only) as purchase price for the
Achaa Concession plus some percentage of its equity position in the investment
asset, which will be mutually negotiated, by both parties after the option
period, and included in the Option Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this MOU to be duly executed by
their authorized representatives.
 
Achaa Mining Co. Ltd.
 
Authorized Representative
  Centor Inc.
 
Authorized Representative
         
[img_ex10101.jpg]
 
[img_ex10102.jpg]
 
 
 
 
 
Witness:
 
Witness:
         
[img_ex10103.jpg]
 
[img_ex10104.jpg]
 

 
 
3

--------------------------------------------------------------------------------